July 30, 2015 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: Strategic Funds, Inc. -Dreyfus Select Managers Small Cap Growth Fund File No. 811-3940; 2-88816; CIK No. 737520 Dear Sir/Madam: Transmitted for filing is the Form N-CSR for the above-referenced Registrant for the annual period ended May 31, 2015. Please note, this N-CSR relates only to the Registrant’s series Dreyfus Select Managers Small Cap Growth Fund and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Please direct any questions or comments to the attention of the undersigned at 212-922-8023. Cordially yours, /s/ Zachary Barker Zachary Barker Paralegal ZB\ Enclosure
